Title: To Thomas Jefferson from John Wayles Eppes, 6 May 1803
From: Eppes, John Wayles
To: Jefferson, Thomas


          
            Dear Sir, 
            Edge-hill May 6th. 1803
          
          We received last Evening three letters from you—One to Maria & two to myself—I have been kept in albemarle first by a fever which continued five or 6 days and afterwards by the indisposition of Maria who without our being able to assign any reason for it has had her former bad luck & experienced a mishap—She is now I hope well & we shall set out on Tuesday for the Hundred—I have endeavoured since her sickness to prevail on her to give up the trip down the Country altogether but neither my influence or her Sisters could obtain her consent—
          Mr. Randolph is elected by 13 votes to the great Mortification of Cabbell—In his electioneering campaign he was in Bedford and had an opportunity of seeing the land which has been laid off there for Maria—He says the survey contains 900 acres and that 356 of it is prime Tobacco land—If his idea of it is correct I imagine it must be equal in value to Lego for which I would gladly exchange with you—Or if you suppose Lego more valuable I will only take such part of it as you may deem equal in value to the Bedford Land—I know of but one objection which you can make to the exchange To wit, The Land at Lego being already cleared would rent & yield immediate income—In order to obviate this objection I am willing to pay as boot in the exchange the price of clearing as much land in Bedford as will make a Rent equal to the rent of Lego—The pleasure which I anticipate from living near you prevents my offering in lieu of this; exchanging Pant-ops for land in Bedford—Two reasons induce me to wish very much that the exchange may be agreeable to you—The 1st. That it would enable me immediately to move up my hands from below & rent out my plantation there & 2dly. That Lego joined to Pantops would give a farm sufficiently large to afford occupation which I know from experience a small one does not—If you can admit the idea of exchanging you may make your own Terms—As I am willing to swap even—or to have the two tracts valued and pay you the difference in money—Or to pay whatever difference you may yourself fix as you are as well acquainted with the two tracts as any other person—I will moreover oblige myself to complete the road thro’ Lego to join yours from Shadwell within the next year—accept for your health & happiness the best wishes of
          Yours sincerely
          
            Jno: W: Eppes
          
        